Title: To George Washington from Samuel Mickle Fox, 20 July 1799
From: Fox, Samuel Mickle
To: Washington, George



Sir
Bank of Pennsylvania [Philadelphia] July 20th 1799

Your letter of the 14 Inst. was received in due time, but as it was not in my power to transmit you a draft upon either the Bank of Alexandria or Columbia, I have been under the necessity of delaying a compliance with your directions untill the present opportunity occurred—I now enclose fifteen hundred dollars in Southern notes & shall confide this letter to Mr Charles Jolly, one of the Directors of this Institution, who will have the honor of delivering it to you.
Mrs Ritchie sent me word a few days since that she was going to Washington County in order to expedite the payment of the ballance due you from her late Husband’s Estate. I have not heard from Mr Shreve. With sincere respect I am Sir Your obedient Servant

Sam. M. FoxP.B.P.

